                          Case 5:19-cv-06468-EJD Document 31-1 Filed 06/10/20 Page 1 of 9



                    1   ARTHUR W. CURLEY, BAR NO. 60902
                        MARK R. GIBSON, BAR NO. 212222
                    2   BRADLEY, CURLEY, BARRABEE
                        & KOWALSKI, P.C.
                    3   1100 Larkspur Landing Circle, Suite 350
                        Larkspur, California 94939
                    4   Telephone: (415) 464-8888
                        Facsimile: (415) 464-8887
                    5
                        Attorneys for Defendant
                    6   ALIREZA PARHIZKARI, D.D.S.
                    7
                    8                                 UNITED STATES DISTRICT COURT
                    9                              NORTHERN DISTRICT OF CALIFORNIA
                  10 SCOTT JOHNSON,                                   )    No. 5:19-cv-06468-EJD
                                                                      )
                  11                          Plaintiff,              )    ASSIGNED FOR ALL PURPOSES TO
                                                                      )    DISTRICT JUDGE EDWARD J. DAVILA
                  12           v.                                     )
                                                                      )    MEMORANDUM OF POINTS AND
                  13 MANTENA LLC, a California Limited                )    AUTHORITIES IN SUPPORT OF DR.
                     Liability Company; ALIREZA                       )    PARHIZKARI’S MOTION TO DISMISS
                  14 PARHIZKARI; and DOES 1- 10,                      )    PURSUANT TO F.R.C.P. 12(b)(1)
                                                                      )
                  15                          Defendants.             )
                                                                      )    Judge:     Hon. Edward J. Davila
                  16                                                  )    Date:      July 30, 2020
                                                                      )    Time:      9:00 a.m.
                  17                                                  )    Crtrm.:    4
                  18
                  19
                  20                                           I. INTRODUCTION
                  21           Plaintiff Scott Johnson (“plaintiff”) seeks injunctive relief under the ADA against Dr.
                  22 Parhizkari, a dentist in San Jose–which is over 130 miles, and more than two hours, from
                  23 plaintiff’s home and place of business in Carmichael. But plaintiff–who was never a patient of Dr.
                  24 Parhizkari–lacks standing because there is no real and immediate threat of future injury. First,
                  25 plaintiff’s lawsuit has destroyed any potential for a doctor-patient relationship to exist. Second, an
                  26 analysis of the requisite intent-to-return factors, and deterrent effect doctrine, reveals the absence
                  27 of any plausible threat of future injury. Accordingly, this court should dismiss the ADA claim, and
                  28 decline to exercise supplemental jurisdiction over the related Unruh Act claim.

BRADLEY, CURLEY,
BARRABEE &
KOWALSKI, P.C.
1100 Larkspur Landing
Circle, Suite 350
Larkspur, CA 94939
TEL (415) 464-8888
FAX (415) 464-8887                                                        -1-
                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DR. PARHIZKARI’S MOTION TO DISMISS
                           Case 5:19-cv-06468-EJD Document 31-1 Filed 06/10/20 Page 2 of 9



                    1                               II. FACTUAL AND PROCEDURAL HISTORY
                    2            Plaintiff filed his original complaint on 10/9/19. (Dkt. 1.) On 11/6/19, defendant
                    3 MANTENA LLC (the owner of the subject dental office) filed a motion to dismiss the complaint
                    4 based on lack of subject matter jurisdiction. (Dkt. 10.) This court granted the motion on 3/31/20,
                    5 finding that plaintiff lacked standing to sue under Article III having regard to the intent-to-return
                    6 factors, and deterrent effect doctrine. (Dkt. 25.) In particular, this court found that the lack of
                    7 proximity to the dental office, absence of definitive plans to return, absence of specific ties to San
                    8 Jose, and plaintiff’s formulaic recitations of alleged deterrence, without factual enhancement, all
                    9 demonstrated the absence of an imminent threat of future injury. Plaintiff was granted leave to
                  10 amend, and filed a First Amended Complaint on 5/28/20. (Dkt. 27.)
                  11             Plaintiff alleges that he is a level C-5 quadriplegic who uses a wheelchair for mobility.
                  12 (Dkt. 27, ¶1.) He further alleges that Dr. Parhizkari now owns, and at all relevant times owned
                  13 “Jackson Family Dental Practice”, located at 2324 Montpelier Dr., San Jose, CA, (Dkt. 27, ¶¶4-5),
                  14 which plaintiff attempted to visit a total of four times in January, March, and April of 2019 “with
                  15 the intention to avail himself of its services, motivated in part to determine if the defendants
                  16 comply with the disability access laws.” (Dkt. 27, ¶9) It is further claimed that on each of these
                  17 alleged visits a lack of fully compliant accessible parking, door hardware, and paths of travel
                  18 denied plaintiff full and equal access. (Dkt. 27, ¶¶11-18.) Plaintiff also alleges that he will make
                  19 an appointment at the Dental Clinic and return there at some unspecified time when the Covid-19
                  20 restrictions are lifted and when the Dental Clinic is accessible, but that the alleged barriers to
                  21 access are deterring him from doing so. (Dkt. 27, ¶24.) He seeks injunctive relief compelling Dr.
                  22 Parhizkari to comply with the ADA. (Dkt. 27, p.7, Prayer, ¶1.)
                  23             Of note, plaintiff lives at 5124 Kovanda Avenue, Carmichael, CA1. (Request for Judicial
                  24 Notice (“RJN”) ¶1.) His business address as listed on The State Bar of California website is 5150
                  25 Fair Oaks Blvd, Ste 101, Carmichael, CA. (RJN ¶2.) Respectively, those addresses are 134 miles,
                  26
                  27
                                 1
                                 In granting defendant Mantena’s motion to dismiss herein (Dkt. 25), this court found that plaintiff resides in
                  28    Carmichael; and has previously made the same finding in other cases. (Eg., Johnson v. DTBA, LLC (N.D. Cal. 2019)
                        424 F.Supp.3d 657.)
BRADLEY, CURLEY,
BARRABEE &
KOWALSKI, P.C.
1100 Larkspur Landing
Circle, Suite 350
Larkspur, CA 94939
TEL (415) 464-8888
FAX (415) 464-8887                                                               -2-
                                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DR. PARHIZKARI’S MOTION TO DISMISS
                          Case 5:19-cv-06468-EJD Document 31-1 Filed 06/10/20 Page 3 of 9



                    1 and 133 miles, from 2324 Montpelier Dr., San Jose, CA. (RJN ¶¶ 3-4.) Driving from either
                    2 address would take more than two hours.
                    3                                      III. LEGAL ARGUMENT
                    4 (i) Authority for motion to dismiss based on lack of standing.
                    5          Lack of subject matter jurisdiction is a defense which may be asserted by motion prior to
                    6 pleading. (FRCP Rule 12(b)(1).) Because Article III’s `standing’ requirement limits subject matter
                    7 jurisdiction, it is properly challenged by a Rule 12(b)(1) motion to dismiss.” (Schwarzer, Tashima
                    8 & Wagstaffe, Cal. Practice Guide: Fed. Civ. Proc. Before Trial (The Rutter Group 2020) ¶9:76.2,
                    9 p.9-23, citing Chandler v. State Farm Mut. Auto. Ins. Co. (9th Cir. 2010) 598 F3d 1115, 1122.)
                  10           Subject matter jurisdiction may be challenged in two different ways. A facial attack is
                  11 made on the basis of the allegations in the complaint, documents attached to the complaint,
                  12 judicially noticed facts, and undisputed evidence in the record; and the allegations of the complaint
                  13 may be accepted as true. (Warren v. Fox Family Worldwide, Inc. (9th Cir. 2003) 328 F3d 1136,
                  14 1139.) In contrast, a factual attack is based on extrinsic evidence; and there is no presumption of
                  15 truth. (Commodity Trend Service, Inc. V. Commodity Futures Trading Commission (7th Cir. 1998)
                  16 149 F3d 679, 685.) Instead, the court determines the facts for itself. (Safe Air for Everyone v.
                  17 Meyer (9th Cir. 2004) 373 F3d 1035, 1039.)
                  18           Here, Dr. Parhizkari presents both a facial and a factual attack–the latter premised upon Dr.
                  19 Parhizkari’s accompanying declaration.
                  20 (ii) Article III standing under the ADA.
                  21           “The ADA’s reach is not unlimited....” and, “....to invoke the jurisdiction of the federal
                  22 courts, a disabled individual claiming discrimination must satisfy the case or controversy
                  23 requirement of Article III by demonstrating his standing to sue at each stage of the litigation.”
                  24 (Chapman v. Pier 1 Imps. (U.S.) Inc., 631 F.3d 939, 946 (9th Cir. 2011). “[T]o establish standing
                  25 to pursue injunctive relief, which is the only relief available to private plaintiffs under the
                  26 ADA....”, the plaintiff “must demonstrate that he has suffered an injury-in-fact....” and “....he must
                  27 demonstrate a `real and immediate threat of repeated injury’ in the future. (Id.) “Where plaintiff
                  28 seeks prospective injunctive relief, any threatened future injury must be real and immediate, not

BRADLEY, CURLEY,
BARRABEE &
KOWALSKI, P.C.
1100 Larkspur Landing
Circle, Suite 350
Larkspur, CA 94939
TEL (415) 464-8888
FAX (415) 464-8887                                                       -3-
                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DR. PARHIZKARI’S MOTION TO DISMISS
                           Case 5:19-cv-06468-EJD Document 31-1 Filed 06/10/20 Page 4 of 9



                    1 conjectural or hypothetical, in order to confer Article III standing. (Lujan v. Defenders of Wildlife
                    2 (1992) 504 US 555, 560.)
                    3          Dr. Parhizkari’s motion does not seek to challenge that plaintiff has adequately alleged an
                    4 injury-in-fact. Rather, it addresses the absence of a real and immediate threat of future injury.
                    5 Specifically, because plaintiff has sued Dr. Parhizkari, the potential for a doctor-patient
                    6 relationship to exist in the future has been irreparably destroyed and so there is no possibility that
                    7 plaintiff will be able to return to the subject dental office. (Declaration of Alireza Parhizkari, DDS,
                    8 ¶7.) Moreover, plaintiff has failed to adequately allege the requisite plausible intent-to-return, or
                    9 deterrent effect. (Chapman 631 F.3d 939, at p.944.)
                  10 (iii) Factual Attack
                  11           Dr. Parhizkari’s factual attack on the complaint is based upon his accompanying
                  12 declaration. While plaintiff alleges that he will at some unspecified time in the future make an
                  13 appointment to see Dr. Parhizkari (Dkt. 27, ¶24), the incontrovertible evidence is that plaintiff will
                  14 not be able to make an appointment, and will never become a patient of Dr. Parhizkari. That is
                  15 because the fact plaintiff sued Dr. Parhizkari destroyed the potential for a doctor-patient to exist.
                  16 (Declaration of Alireza Parhizkari, DDS, ¶7.)
                  17           Plaintiff was never Dr. Parhizkari’s patient, and never had an appointment to see the
                  18 doctor. (Declaration of Alireza Parhizkari, DDS, ¶¶4-5.) Thus, plaintiff’s claim for injunctive
                  19 relief is necessarily premised on an assumption that Dr. Parhizkari would have to treat him if
                  20 plaintiff made an appointment. But that is not a valid assumption. It is axiomatic that a doctor or
                  21 dentist has no duty to provide medical services to or accept as a patient anyone who seeks to
                  22 engage him, because such relationships are contractual and wholly voluntary. (Agnew v. Parks
                  23 (1959) 172 Cal. App. 2d 756, 764. See also Watson v. Sharp Air Freight Services, Inc. (E.D.N.Y.
                  24 1992) 788 F.Supp. 722, 724: “Generally, `[p]hysicians ... are not bound to serve all who seek their
                  25 services.’”.)
                  26           Here, Dr. Parhizkari does not believe that he would be able to provide plaintiff with
                  27 optimal care because plaintiff’s lawsuit has compromised any potential doctor-patient relationship
                  28 that may have hypothetically existed in the future. Thus he is unable to accept plaintiff as a patient

BRADLEY, CURLEY,
BARRABEE &
KOWALSKI, P.C.
1100 Larkspur Landing
Circle, Suite 350
Larkspur, CA 94939
TEL (415) 464-8888
FAX (415) 464-8887                                                       -4-
                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DR. PARHIZKARI’S MOTION TO DISMISS
                           Case 5:19-cv-06468-EJD Document 31-1 Filed 06/10/20 Page 5 of 9



                    1 and, as a result, there is no threat of future injury as alleged. The same conclusion is reached with
                    2 an analysis of the requisite intent-to-return factors, as discussed below.
                    3 (iv) Facial Attack
                    4          (a) Intent-To-Return
                    5          The factors that courts analyze to determine the likelihood that a plaintiff intends to return
                    6 to an allegedly noncompliant facility include: (1) the proximity of defendant's business; (2) past
                    7 patronage of defendant's business; (3) the definitiveness of plaintiff's plans to return; and (4) the
                    8 plaintiff's frequency of travel near defendant. (Johnson v. Overlook at Blue Ravine, LLC, 2012 WL
                    9 2993890, at *3 (E.D. Cal. 2012); Johnson v. DTBA, LLC (N.D. Cal. 2019) 424 F.Supp.3d 657,
                  10 663.) Examination of these factors demonstrates no likelihood of a genuine intent-to-return.
                  11           (1) The proximity of defendant's business.
                  12           The proximity of defendant’s business to plaintiff’s residence or place of business is an
                  13 indication of the sincerity of plaintiff’s intent-to-return. Thus, in Johnson v. Overlook at Blue
                  14 Ravine, LLC, 2012 WL 2993890, plaintiff alleged discrimination by an apartment complex located
                  15 15 miles away. The Court found such “relatively close proximity” to tilt “in favor of the Plaintiff”,
                  16 but only “slightly” so. (Id. at *3.) In the instant case, there is no such close proximity. In fact, the
                  17 subject dental office is more than 130 miles/over a two-hour drive, from plaintiff’s residence or
                  18 place of business. (RJN ¶¶1-4.) This is a strong indication of the absence of sincerity in plaintiff’s
                  19 claimed intent-to-return. Indeed, this court, in ruling on a motion to dismiss in Johnson v. DTBA,
                  20 LLC (N.D. Cal. 2019) 424 F.Supp.3d 657, found that a similar distance of 130 miles from
                  21 plaintiff’s home in Carmichael to a Bar in San Jose, which would take over two-hours to drive,
                  22 weighed in defendant’s favor. (424 F.Supp.3d 657, 664.)
                  23           (2) Plaintiff's past patronage of defendant's business.
                  24           In the instant case, plaintiff alleges four visits to the dental office in January, March, and
                  25 April of 2019, “with the intention to avail himself of its or services, motivated in part to determine
                  26 if the defendants comply with the disability access laws.” (Dkt. 27, ¶9.) Plaintiff does not claim
                  27 patronage prior to the visits giving rise to this lawsuit–although this is not surprising, given the
                  28 lack of proximity. There is no dispute that plaintiff never had an appointment to see Dr. Parhizkari

BRADLEY, CURLEY,
BARRABEE &
KOWALSKI, P.C.
1100 Larkspur Landing
Circle, Suite 350
Larkspur, CA 94939
TEL (415) 464-8888
FAX (415) 464-8887                                                       -5-
                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DR. PARHIZKARI’S MOTION TO DISMISS
                          Case 5:19-cv-06468-EJD Document 31-1 Filed 06/10/20 Page 6 of 9



                    1 and has never been treated by him. The courts in Blue Ravine, and DTBA, found that where, as
                    2 here, there is an absence of prior patronage, then this factor “strongly favors” defendant. (Johnson
                    3 v. Overlook at Blue Ravine, LLC (E.D. Cal., July 20, 2012) 2012 WL 2993890, at *3; Johnson v.
                    4 DTBA, LLC (N.D. Cal. 2019) 424 F.Supp.3d 657, 664.)
                    5          (3) The definitiveness of plaintiff's plans to return.
                    6          Here, plaintiff has no definite plans to return to Dr. Parhizkari’s dental office. Instead,
                    7 plaintiff alleges only that he will make an appointment and return there at some unspecified time
                    8 when the Covid-19 restrictions are lifted and when the dental office is accessible. (Dkt. 27, ¶24.)
                    9          In the Blue Ravine case, plaintiff similarly testified that he had no specific plans to revisit
                  10 the facility until the property alterations were complete. The court found such “some day”
                  11 intentions “....without any description of concrete plans, or indeed even any specification of when
                  12 the some day will be—do not support a finding of the ‘actual or imminent’ injury.” (Johnson v.
                  13 Overlook at Blue Ravine, LLC (E.D. Cal., July 20, 2012) 2012 WL 2993890, at *3.)
                  14           In DTBA, this court examined an allegation identical to that herein (that plaintiff had a
                  15 general plan to return to the defendant’s Bar in San Jose to “avail himself of its goods or services
                  16 and to determine compliance with the disability access laws.” (Johnson v. DTBA, LLC (N.D. Cal.
                  17 2019) 424 F.Supp.3d 657, 664.) It found that plaintiff’s “geographic distance from” defendant’s
                  18 business in San Jose, his “infrequent visits” to the business (two visits), and his “lack of concrete
                  19 plans to return” to the business or even the Bay Area, prevent this Court from inferring that he
                  20 intends to return.” (Johnson v. DTBA, LLC (N.D. Cal. 2019) 424 F.Supp.3d 657, 665.)
                  21           Likewise here, plaintiff’s geographic distance from the dental office (over 130 miles), his
                  22 infrequent alleged visits (with no appointment to be seen), and his mere “some-day” intention, all
                  23 weigh heavily in favor of finding an absence of any “definite” plan to return.
                  24           To the extent that it may further tip the scales in favor of such a finding, defendant also
                  25 brings to the court’s attention plaintiff’s prolific history of filing ADA lawsuits. While defendant
                  26 acknowledges that this court must exercise caution before inferring something from a plaintiff’s
                  27 past ADA litigation, it seems reasonable to infer a lack of credibility from the astonishing volume
                  28 and frequency of those filings (1,094 in the Northern District; and 2,715 in the Eastern District)

BRADLEY, CURLEY,
BARRABEE &
KOWALSKI, P.C.
1100 Larkspur Landing
Circle, Suite 350
Larkspur, CA 94939
TEL (415) 464-8888
FAX (415) 464-8887                                                       -6-
                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DR. PARHIZKARI’S MOTION TO DISMISS
                           Case 5:19-cv-06468-EJD Document 31-1 Filed 06/10/20 Page 7 of 9



                    1 and that it is unlikely plaintiff has any actual, concrete plans to return. (RJN, ¶¶ 5-6.) Indeed, that
                    2 inference was made from plaintiff’s ADA filings in the DTBA case. (424 F.Supp.3d 657, at p. 665.)
                    3           (4) The plaintiff's frequency of travel near defendant.
                    4           Plaintiff’s only alleged tie or reason to travel to San Jose area in the future is that he will
                    5 have some unspecified federal court mediation, conference, or other court appearance. In other
                    6 words, the only reason that plaintiff will be returning to the area in which the businesses he has
                    7 sued are located, is because he has sued those businesses! This ridiculous circular argument cannot
                    8 be accepted as adequate to establish standing under Article III. Were it to be accepted then any
                    9 ADA plaintiff seeking injunctive relief against a public accommodation located near to, or even
                  10 along the way to the courthouse, could merely allege the need to attend court in connection with
                  11 their lawsuit in order to establish standing in that same lawsuit. That would be a patently
                  12 unacceptable subversion of Article III.
                  13            The reality is that plaintiff has no ties to San Jose other than many of his lawsuits are
                  14 venued there. He has no specific tie to Dr. Parhizkari, or the doctor’s office. In the Blue Ravine
                  15 and DTBA cases, such absence of specific ties to the defendant’s businesses, or to the Cities in
                  16 which those businesses were located, was found to be a factor which weighed “strongly” in favor
                  17 of defendant. (Johnson v. Overlook at Blue Ravine, LLC (E.D. Cal., July 20, 2012) 2012 WL
                  18 2993890, at *4; Johnson v. DTBA, LLC (N.D. Cal. 2019) 424 F.Supp.3d 657, 665.)
                  19            (b) Deterrence
                  20            The “deterrent effect doctrine” may confer standing to sue where a disabled individual is
                  21 currently deterred from patronizing a public accommodation due to defendant’s failure to comply
                  22 with the ADA. (Chapman v. Pier 1 Imports (U.S.) Inc. (9th Cir. 2011) 631 F.3d 939, 949.)
                  23            However, in this case, plaintiff’s allegation that he is currently deterred from returning
                  24 (Dkt. 27, ¶24) is conclusory, unsupported by any factual enhancement, and therefore insufficient as
                  25 a matter of law. As the Supreme Court has stated: “A pleading that offers `labels and conclusions’
                  26 or `a formulaic recitation of the elements of a cause of action will not do.’ [Citation.] Nor does a
                  27 complaint suffice if it tenders `naked assertion[s]’ devoid of `further factual enhancement.’
                  28 [Citation.] (Ashcroft v. Iqbal (2009) 556 U.S. 662, 678.)

BRADLEY, CURLEY,
BARRABEE &
KOWALSKI, P.C.
1100 Larkspur Landing
Circle, Suite 350
Larkspur, CA 94939
TEL (415) 464-8888
FAX (415) 464-8887                                                        -7-
                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DR. PARHIZKARI’S MOTION TO DISMISS
                          Case 5:19-cv-06468-EJD Document 31-1 Filed 06/10/20 Page 8 of 9



                    1          The Iqbal court referenced two working principles in this context. “First, the tenet that a
                    2 court must accept as true all of the allegations contained in a complaint is inapplicable to legal
                    3 conclusions. Threadbare recitals of the elements of a cause of action, supported by mere conclusory
                    4 statements, do not suffice....” “Second, only a complaint that states a plausible claim for relief
                    5 survives a motion to dismiss....[D]etermining whether a complaint states a plausible claim for
                    6 relief will, as the Court of Appeals observed, be a context-specific task that requires the reviewing
                    7 court to draw on its judicial experience and common sense.... [B]ut where the well-pleaded facts do
                    8 not permit the court to infer more than the mere possibility of misconduct, the complaint has
                    9 alleged—but it has not “show[n]”—“that the pleader is entitled to relief.” Fed. Rule Civ. Proc.
                  10 8(a)(2). In keeping with these principles a court considering a motion to dismiss can choose to
                  11 begin by identifying pleadings that, because they are no more than conclusions, are not entitled to
                  12 the assumption of truth. While legal conclusions can provide the framework of a complaint, they
                  13 must be supported by factual allegations. (Ashcroft v. Iqbal (2009) 556 U.S. 662, 678–679.)
                  14           Thus, while plaintiff has included the correct label (“currently deterred”), he fails to
                  15 include any, let alone any adequate, factual underpinning which would otherwise make such a
                  16 conclusory label plausible, and thereby confer standing to sue. Plaintiff offers precisely zero
                  17 factual enhancement of what is a remarkably formulaic allegation that he intended to “avail himself
                  18 of” “services” and is “currently deterred” from availing himself of services in the future. Nor is
                  19 there any adequate explanation as to why plaintiff would travel more than 2 hours and over 130
                  20 miles to visit a dentist he has never been seen by in order to seek out such “services” were he not
                  21 “currently deterred” from doing so.
                  22           A similar assertion was analyzed in Strojnik v. Bakersfield Convention Hotel I, LLC (E.D.
                  23 Cal., Jan. 31, 2020) 2020 WL 509156. There, the court found that “....merely alleging that
                  24 [plaintiff] `is deterred from visiting the Hotel based on [his] knowledge that the Hotel is’ not in
                  25 compliance with the ADA, and that he `intends to visit [the Hotel] at a specific time’ when the
                  26 Hotel is in compliance....” was not sufficient and, in fact, such “....allegations are `naked
                  27 assertion[s] devoid of further factual enhancement.’” (Strojnik v. Bakersfield Convention Hotel I,
                  28 LLC (E.D. Cal., Jan. 31, 2020, No. 119CV01098LJOJLT) 2020 WL 509156, at *6.)

BRADLEY, CURLEY,
BARRABEE &
KOWALSKI, P.C.
1100 Larkspur Landing
Circle, Suite 350
Larkspur, CA 94939
TEL (415) 464-8888
FAX (415) 464-8887                                                       -8-
                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DR. PARHIZKARI’S MOTION TO DISMISS
                           Case 5:19-cv-06468-EJD Document 31-1 Filed 06/10/20 Page 9 of 9



                    1             The allegations herein are strikingly similar. Plaintiff does nothing more than plead a
                    2 conclusory allegation that he is “currently deterred” and will return once the defendant’s business
                    3 is in compliance. This type of naked assertion, devoid of factual enhancement as it is, does not and
                    4 cannot confer standing to sue based on the “deterrent effect doctrine”.
                    5 (v) Supplemental Jurisdiction
                    6             “[P]endent jurisdiction is a doctrine of discretion, not of plaintiff's right.” (United Mine
                    7 Workers of America v. Gibbs (1966) 383 U.S. 715, 726.) “Certainly, if the federal claims are
                    8 dismissed before trial, even though not insubstantial in a jurisdictional sense, the state claims
                    9 should be dismissed as well.” (Id.) This is especially so where, as here, the litigation is at an early
                  10 stage. (Carnegie-Mellon University v. Cohill (1988) 484 U.S. 343, 351.)
                  11              Accordingly, in the event that this court dismisses the ADA claim, it should also exercise
                  12 its discretion to decline jurisdiction over the Unruh Act claim.
                  13 (vi) Leave to Amend
                  14              “Where the Rule 12(b)(1) motion is based on extrinsic evidence, the determination is on
                  15 the merits, and there is no basis for granting leave to amend the pleadings.” (Schwarzer, Tashima
                  16 & Wagstaffe, Cal. Practice Guide: Federal Civil Procedure Before Trial (The Rutter Group 2020)
                  17 ¶9:109.7, p.9-44.)
                  18                                                        IV. CONCLUSION
                  19              Plaintiff lacks Article III standing because there is no real and immediate threat of repeated
                  20 injury. The claims to the contrary are unsupported by adequate facts, and there is no plausible
                  21 likelihood that plaintiff intends to travel over 130 miles to see a dentist he has no prior relationship
                  22 with. For these reasons, plaintiff’s ADA claim must be dismissed.
                  23 Dated: June 9, 2020                                             BRADLEY, CURLEY, BARRABEE &
                                                                                     KOWALSKI, P.C.
                  24
                  25                                                                 /s/ Mark R. Gibson
                  26                                                       By:       __________________________________________
                                                                                     MARK R. GIBSON
                  27                                                                 Attorneys for Defendant
                                                                                     ALIREZA PARHIZKARI, D.D.S.
                  28
                        H:\Docs\TDIC\10857 Johnson v Mantena\P\MOTION TO DISMISS\Mtn.Dismiss.MPA.wpd

BRADLEY, CURLEY,
BARRABEE &
KOWALSKI, P.C.
1100 Larkspur Landing
Circle, Suite 350
Larkspur, CA 94939
TEL (415) 464-8888
FAX (415) 464-8887                                                                      -9-
                                    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DR. PARHIZKARI’S MOTION TO DISMISS
